DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 2/22/2021 is acknowledged.
	Claims 1 and 7-10 are examined on the merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/276,479 and 62/301,885, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Neither ‘479 .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7-9 are objected to because of the following informalities:  the recitation of “Seq. ID. No.” should be amended to recite “SEQ ID NO:”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 7-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of copending Application No. 16/068,527 in view of GenBank Accession AFV31202. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are drawn to to a recombinant modified vaccinia Ankara (MVA) viral vector comprising;
(i)    a first heterologous nucleic acid sequence encoding a chimeric protein comprising (a) an antigenic peptide and (b) a transmembrane domain of a viral glycoprotein (GP) of Marburg virus, and
(ii)    a second heterologous nucleic acid sequence encoding a viral Marburg virus VP40 matrix protein;

The claimed inventions also further require that the promoter is selected from the group consisting of Pm2H5, Psyn II and PmH5 or combinations thereof.  
However, while the co-pending application does not presently claim a transmembrane domain of the glycoprotein being derived from SEQ ID NO: 9, or comprises the amino acids 644 to 673 of SEQ ID NO: 10 or is SEQ ID NO: 13, Genbank Accession AFV31202 comprises SEQ ID NO: 10, which comprises SEQ ID NO: 13 and is encoded by a nucleic acid qualifying as derived from SEQ ID NO: 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102a1 as being anticipated by Volkmann et al. (WO/16/034678)-[the US PGPub 2017/0304427 of this WIPO document is used for paragraph citations].
The claimed invention is drawn to a recombinant modified vaccinia Ankara (MVA) viral vector comprising;
(i)    a first heterologous nucleic acid sequence encoding a chimeric protein comprising (a) an antigenic peptide and (b) a transmembrane domain of a viral glycoprotein (GP) of Marburg virus, and
(ii)    a second heterologous nucleic acid sequence encoding a viral Marburg virus VP40 matrix protein;
wherein the first heterologous nucleic acid sequence and second heterologous nucleic acid sequence are under the control of one or more promoters compatible with poxvirus expression systems, and wherein upon expression, the chimeric protein and VP40 matrix protein are capable of assembling together to form virus like particles (VLPs).

The transmembrane domain of the glycoprotein is derived from SEQ ID NO: 9, comprises the amino acids 644 to 673 of SEQ ID NO: 10 or is SEQ ID NO: 13.
  
For the purpose of examination, the limitation of “a chimeric protein comprising (a) an antigenic polypeptide and (b) a transmembrane domain of a viral glycoprotein (GP) of Marburg virus” is interpreted to include a Marburg GP that comprises a transmembrane domain.  Presently the “chimeric protein” is not given a specific or restrictive definition in the application and a full-length Marburg GP comprises both parts (a) and (b) as claimed.  

Volkmann et al. teach the generation of a recombinant MVA that encodes two filovirus proteins, such as GP and VP40.  The GP and VP40 proteins can be from either Ebola or Marburg isolates. [see paragraph 179 and 182]  Specific sequences taught are SEQ ID NO: 5, which is a nucleic acid sequence encoding the GP of a Marburg virus (SEQ ID NO: 6). [see paragraphs 371 and 372]  SEQ ID NO: 6 comprises the transmembrane domain of SEQ ID NO: 13 of claim 9 and is also identical to positions 644 to 673 of SEQ ID NO: 10 of claim 8.  SEQ ID NO: 5 is a nucleic acid sequences that qualifies as derived from SEQ ID NO: 9 (claim 7).  In addition, the promoters disclosed by Volkmann et al. that are compatible with their poxviruses (MVA) include Pr7.5, PrS, PrS5E. [see paragraph 229]  Volkmann et al. also teach that filovirus Virus-like particles can be generated when MVA viruses that encode filovirus GP and VP40 are maintained in cell culture. [see paragraph 206]  
Therefore, Volkmann et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Volkmann et al. as applied to claims 1 and 7-9 above, and further in view of Moss et al. (US PGPub 2008/0193483).

The claimed invention further requires that the promoter is selected from the group consisting of Pm2H5, Psyn II and PmH5 or combinations thereof.  

The teachings of Volkmann et al. are summarized above.  However, they do not teach the use of the promoters Pm2H5, Psyn II and PmH5 or combinations thereof.

Moss et al. teach the generation of a recombinant MVA that encodes a heterologous viral protein under the control of promoter Pm2H5 [see paragraph 235]; using the promoter Psyn II to express heterologous viral protein in MVA mutant HIV 48 [see paragraph 219]; and using the promoter PmH5 in MVA/HIV construct 62B [see paragraph 178].  

	It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Volkmann et al. in order to incorporate vaccinia virus promoters Pm2H5, Psyn II and PmH5 or combinations thereof.  One would have been motivated to do so, given the suggestion by Volkmann et al. that several poxvirus promoters are available for use in expressing heterologous sequences encoding antigenic determinants of a filovirus protein.  There would have been a reasonable expectation of success, given the knowledge that MVA promoters prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648